Citation Nr: 0009991	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-33 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chest disorder with restricted breathing and lung impairment.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1958 to December 
1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this case to the RO 
in September 1998 for additional development.  The RO, having 
complied with the instructions on REMAND, returned the case 
to the Board for further appellate review.



FINDINGS OF FACT

1.  By unappealed decision dated June 1989, the RO denied the 
veteran's claim of entitlement to service connection for a 
chest disorder.

2.  The evidence associated with the claims file subsequent 
to the June 1989 rating decision bears directly and 
substantially upon the specific matter under consideration 
and must be considered to decide fairly the merits of the 
claim.

3.  There is no competent medical evidence linking the 
veteran's current chest disorder with his period of active 
service.



CONCLUSIONS OF LAW

1.  The RO's June 1989 decision denying service connection 
for a chest disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  The evidence received since the June 1989 rating decision 
is new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
chest disorder have been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
chest disorder with restricted breathing and lung impairment 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
a chest disorder was previously considered and denied by the 
RO.  The RO initially denied service connection for a chest 
disorder in a September 1972 rating decision.  The veteran 
completed a substantive appeal of the issue and the Board 
upheld the RO's prior denial in an October 1973 decision.  
The veteran attempted to reopen his claim of entitlement to 
service connection for a chest disorder in November 1988.  
The RO denied this claim in June 1989, finding that the 
veteran had not submitted new and material evidence.  The 
veteran was notified of the decision and provided with his 
appellate rights the following month, but he did not appeal 
the decision.

The law provides that a Notice of Disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the RO's determination in order to initiate an appeal of the 
decision.  See 38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If 
no NOD is filed within the prescribed period, the 
determination becomes final.  38 U.S.C.A. § 7105(c) (West 
1991).  As the veteran in this case did not file an NOD to 
the RO's June 1989 determination, that determination is 
final.  Id; 38 C.F.R. §§ 20.302, 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(a), (West 1991) absent the submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by the VA.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999); Suttmann v. Brown, 5 
Vet.App. 127, 135 (1993).  New evidence, submitted to reopen 
a claim, will be presumed credible solely for the purpose of 
determining whether the claim should be reopened.  See Justus 
v. Principi, 3 Vet.App. 510, 513 (1992).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet.App. 523, 528-29 (1994).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in conjunction with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  See 38 C.F.R. § 3.156 (1999); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); see also Anglin v. 
West, No. 99-7019 (Fed. Cir. Feb. 15, 2000).  This standard 
represents a liberalization of the definition of material 
evidence and permits a finding of materiality even where the 
evidence would not establish a well-grounded claim.  See 
Elkins v. West, 12 Vet.App. 209 (1999); Winters v. West, 12 
Vet.App. 203 (1999).

The relevant evidence that was of record at the time of the 
RO's June 1989 denial consisted of the veteran's service 
medical records, a March 1961 VA examination, a May 1982 VA 
examination, and VA outpatient records dated 1972 to 1988.

The veteran's service medical records show that the veteran 
complained of pleuritic pain in the left anterior chest in 
May 1959.  Physical examination and x-ray findings were 
negative and the veteran was assessed with probable muscle 
strain.  Thereafter, a series of radiology reports of the 
chest were performed in July 1959.  The initial report showed 
possible right peritracheal adenopathy.  The final report 
revealed a sharply circumscribed mass density in the right 
paratracheal region, most likely representing a calcified 
lymph node of no significance.  Physical examinations 
performed in July and August 1959 found no abnormality of the 
chest and lungs.  A radiology report of August 1960 showed an 
unusual mediastinal prominence above the right hilus; however 
a September 1960 entry commented that the calcified node had 
been noticed one year prior and that no further treatment was 
necessary.  The separation examination of December 1960 noted 
no abnormality of the chest and lungs.

The VA examination of March 1961 included a chest x-ray, 
which showed no definite evidence of clinical disease of the 
heart or chest, and a physical examination which made no 
relevant findings.  VA clinical records from August 1972 show 
that the veteran presented with complaints of a "rock" in 
his chest.  A chest x-ray reported a normal chest with no 
abnormality or active disease.  It noted the presence of a 
calcified lymph node that could be secondary to old healed 
granulomatous disease.  

During the VA examination of May 1982, the veteran complained 
of shortness of breath on exertion, a productive cough, and 
tightness of the chest.  A chest x-ray showed the lungs to be 
clear.  Physical examination found some obstruction of the 
lung fields, which cleared only partially after prolonged 
coughing and mild wheezing.  The veteran was diagnosed with 
mild chronic obstructive pulmonary disease.  VA outpatient 
records from 1988 show that the veteran was followed for 
chronic obstructive pulmonary disease and bronchitis.

The additional pertinent evidence that has been associated 
with the veteran's claims file since the June 1989 decision 
includes VA clinical records dated 1990 to 1997 and a January 
1998 VA examination.

The VA clinical records contain several chest x-rays and 
document that the veteran was followed for chronic 
obstructive pulmonary disease and bronchitis.  The x-rays 
showed healed granulatomous disease, manifested by calcified 
granulomas, as well as emphysemous changes.  

During the January 1998 VA examination, the veteran stated 
that he currently had a productive cough and dyspnea at rest.  
Physical examination found no evidence of cor pulmonale, 
right ventricular hypertrophy, or pulmonary hypertension.  
Pulmonary function tests showed that the veteran's responses 
may be consistent with a component of reversible small 
airways disease.  There was no restrictive ventilatory 
defect, but there was evidence of mild air trapping and 
severe gas exchange abnormality.  The chest x-ray revealed 
cardiomegaly with old healed granulomatous disease and some 
interstitial changes in the lower lobes bilaterally with 
peribronchial thickening.  The veteran was diagnosed with 
chronic obstructive pulmonary disease.  The examiner reviewed 
the veteran's service medical records and commented that 
there was no clear connection between the x-ray findings in 
service and the current diagnosis of chronic obstructive 
pulmonary disease.

The Board finds that the evidence presented subsequent to the 
RO's June 1989 decision is new and material in that it 
provides a medical opinion as to whether the veteran's 
present chest disorder is related to his period of active 
service.  Specifically, the most recent VA examiner reviewed 
the veteran's medical records and proffered an opinion that 
the veteran's current disability is not related to the x-ray 
findings in service.  Therefore, as the Board has determined 
that new and material evidence has been submitted, it will 
proceed to determine whether the claim as reopened is well 
grounded.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

To establish service connection, the veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  For a 
claim to be well-grounded, there must be (1) competent 
medical evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  See Epps v. Gober, 126 F.3d 
1464, 1467-1468 (Fed. Cir. 1997).

Based upon the aforementioned findings, the Board concludes 
that the veteran's claim of entitlement to service connection 
for a chest disorder is not well grounded.  The veteran has 
presented no competent medical evidence of a nexus or 
relationship between any incident of active service and his 
current chest disorder.  The veteran's service medical 
records contain x-ray findings suggestive of a calcified 
nodule of the lung; however, the veteran was never diagnosed 
with any lung or chest disorder in service.  Moreover, the 
most recent VA examiner opined that the x-ray findings in 
service were not related to the veteran's present disability.

The veteran has presented no additional evidence that the in-
service findings are related to his chronic obstructive 
pulmonary disease or any other current disability.  The 
veteran apparently was not diagnosed with chronic obstructive 
pulmonary disease until 1982 and no physician of record has 
related this diagnosis to the veteran's period of active 
duty.  In addition, as the veteran has presented no evidence 
of a chronic disease in service, or continuity of symptoms 
following service, the Board cannot find his claim to be well 
grounded pursuant to 38 C.F.R. § 3.303 (1999).  The Board 
recognizes that the veteran believes that the x-ray findings 
in service were the first evidence of a chest or lung 
disorder.  However, as a lay person, the veteran cannot 
provide competent evidence of a medical nexus.  See Brewer v. 
West, 11 Vet. App. 228 (1998).

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a chest disorder with 
restricted breathing and lung impairment is reopened.

Evidence of a well-grounded claim not having been submitted, 
service connection for a chest disorder with restricted 
breathing and lung impairment is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

